internal_revenue_service number release date index number 860d ---------------------------------------- ------------------------------------------- --------------------------------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b01 plr-112666-16 date date trustee ------------------------------------------------------------- --------------------------------------------- trustee trustee trustee state state year year company exchange date a ------------------------------------------------------- ------------------------------- ------------------------------------------------------------ -------------- -------------- ------- ------- -------------------- ------------------------------------- ------------------------ ---- plr-112666-16 b c d e f g h i month year dear ----------------- -- -- ---- ---- ---- -- -- ---- --------------- ------- this letter is in reply to a letter dated date in which trustee solely in its capacity as trustee or indenture trustee of real_estate mortgage investment conduits remics identified in appendix a each a taxpayer and collectively the taxpayers requests certain rulings in connection with each taxpayer’s qualification as a remic under sec_860a-860g of the internal_revenue_code specifically you have asked for the following rulings in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement as defined below none of i the execution of the settlement agreement as defined below ii the methodology for determining and the right to receive an allocable share as defined below of the settlement payment as defined below or iii the receipt of an allocable share of the settlement payment will cause such taxpayer to fail to meet the requirements of sec_860d in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of an allocable share of the settlement payment will be treated as a payment received on qualified mortgages within the meaning of sec_1 860g- g ii of the income_tax regulations plr-112666-16 in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the distribution of an allocable share amount in accordance with the applicable governing agreement and the settlement agreement will not cause any regular_interest in such taxpayer to fail to qualify as a regular_interest as defined in sec_860g or the sole class of residual_interest in such taxpayer to fail to qualify as a residual_interest as defined in sec_860g in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of an allocable share amount will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution that is subject_to the tax imposed under sec_860g facts background trustee acts solely as trustee for a residential mortgage-backed securitization trusts rmbs and solely as indenture trustee for b rmbs each rmbs trust comprises one or more taxpayers each of which has elected to be treated as a remic within the meaning of sec_860d each of the a rmbs trusts for which trustee acts as trustee is evidenced by a separate pooling and servicing agreement psa the b rmbs trust for which trustee acts as indenture trustee is evidenced by an indenture and an amended and restated trust agreement arta in addition each taxpayer has also entered into the related mortgage loan purchase agreements and assignment and assumption agreements each a governing agreement and collectively the governing agreements under the governing agreements trustee serves as trustee or indenture trustee for each of the taxpayers the laws of state or state as the case may be govern the rights and obligations of the parties to the governing agreements including the trustee the annual_accounting_period for each taxpayer is the calendar_year and each taxpayer utilizes the accrual_method of accounting for maintaining its accounting books and filing its u s federal_income_tax return company is a bank_holding_company whose shares of common_stock are traded on exchange company and its subsidiaries collectively bank constitute a banking and financial services organization taxpayers function as residential mortgage loan securitization vehicles the taxpayers were established during the period of year through year for the primary purpose of raising financing in the securitization market with respect to pools of residential real_estate mortgage loans originated or acquired by bank the sponsor of the mortgage securitizations the securitization process for each taxpayer generally occurred as follows plr-112666-16 one or more bank entities the seller sold portfolios of residential mortgage loans the mortgage loans to another bank entity the depositor for rmbs trusts governed by psas the depositor conveyed the mortgage loans to the related trustee to be held in trust for rmbs trusts governed by an indenture and arta the depositor conveyed the mortgage loans to a state statutory trust for the benefit of the noteholders and the owner trustee on behalf of the statutory trust assigned to the indenture trustee all of the statutory trust’s right title and interest in and to the mortgage loans several classes of rmbs certificates or notes representing various entitlements to the underlying mortgage pool’s cash flows then were issued and sold through an underwriter or underwriters to investors investors in certain instances all or part of a class of issued certificates or notes may have been retained by bank for each rmbs trust a master servicer servicer or both master servicer was charged with responsibility for among other things collecting debt service payments on the mortgage loans taking any necessary enforcement action against borrowers and remitting payments on a monthly basis for distribution to the investors in each securitization an election was made to treat the mortgage loans and certain related assets held by the applicable trust as one or more remics under the code the governing agreements for the securitizations contain a series of representations and warranties made for the benefit of each rmbs trust in general these include representations that the mortgage loans were underwritten in all material respects in accordance with certain underwriting guidelines that the mortgage loans conform in all material respects to their descriptions in the investor disclosure documents and that the origination underwriting and collection practices of the seller have been lawful and customary in the mortgage lending and servicing business the dispute in a letter dated date to bank a group of institutional investors institutional investors alleged that a significant number of the mortgage loans with respect to which the institutional investors held investment certificates or notes had been sold or deposited into the trusts based on false and or fraudulent representations and warranties by the mortgage originators the seller and or the depositor these assertions were based in part on the alleged excessive early default and foreclosure rates on and in respect to the mortgage loans plr-112666-16 bank and the institutional investors engaged in extensive negotiations over a period of more than c years in an effort to reach a settlement relating to the alleged breaches of the governing agreements the negotiations resulted in a settlement the settlement memorialized in a settlement agreement the settlement agreement between the institutional investors and bank under the terms of the settlement agreement the institutional investors then submitted a letter to trustee as a party to the underlying governing agreements expressing their support for the settlement and requesting that trustee accept it the settlement agreement involves a total of d rmbs trusts trustee acts as trustee for e of the rmbs trusts however only f of these are structured as remics trustee trustee and trustee collectively with trustee the settlement trustees act as trustee indenture trustee or separate trustee for a total of g rmbs trusts each of which is structured as one or more remics the settlement agreement defines accepting trustee as a trustee that has accepted the settlement agreement on behalf of an rmbs trust or on behalf of only one or more separate mortgage loan groups contained within an rmbs trust trustee constitutes an accepting trustee under the settlement agreement the settlement agreement defines settlement_trust as each rmbs trust including each taxpayer for which the applicable settlement trustee accepted and signed the settlement agreement with respect to all mortgage loans held by the trust and in the case where the applicable settlement trustee accepted and signed the settlement agreement on behalf of one or more but not all of the mortgage loan groups contained within an rmbs trust each such separate mortgage loan group for which the applicable settlement trustee accepted and signed the settlement agreement under the settlement agreement any rmbs trust or specific mortgage loan group contained within an rmbs trust for which the settlement agreement was not accepted is referred to as a non-settling trust none of the rmbs trusts in their entirety constitute a non-settling trust h separate mortgage loan groups contained within certain rmbs trusts are non-settling trusts each rmbs trust and each non- settling trust is treated as a separate trust for purposes of determining payment under the settlement agreement in month year trustee accepted and signed the settlement agreement on behalf of the taxpayers the settlement agreement the settlement agreement has two principal terms one a settlement payment to be allocated among all of the settlement trusts the settlement payment and two a release of claims against bank that arise under or are based upon the governing agreements or that relate to the origination sale delivery servicing and or plr-112666-16 administration of mortgage loans to or in the taxpayers the settlement agreement does not contain releases regarding the servicing of mortgage loans within any of the settlement trusts except as it pertains to alleged failures by any bank entity to provide notice of representation and warranty violations or to otherwise enforce claims for breaches of representations and warranties the settlement payment will be allocated among the settlement trusts in accordance with an agreed allocation formula that is based on the past and expected future losses associated with the mortgage loans held in all of the rmbs trusts an independent financial advisor the expert retained by the accepting trustees will perform any calculations required in connection with the allocation formula and those allocation calculations will be treated as final and accepted by the parties absent bad faith or manifest error the settlement payment allocations are determined by reference to the amount of net losses_incurred by each settlement_trust and each non-settling trust the expert will calculate the amount of net losses for each settlement_trust and for each non-settling trust that have been incurred and are estimated to be incurred from each trust’s inception to its expected termination the amount will be expressed as a percentage of the sum of the net losses that are estimated to be borne by the settlement trusts and non-settling trusts the net_loss percentage the expert will calculate the allocable share of the settlement payment for each settlement_trust and for each non-settling trust by multiplying the amount of the settlement payment by the net_loss percentage for each settlement_trust and non- settling trust the allocable share within i days of the completion of the expert’s calculation of each settlement trust’s allocable share and at the direction of the trustee bank will wire each settlement trust’s allocable share into the related trust’s collection or distribution account for further distribution to investors taxpayers represent that the distribution provisions of the settlement agreement do not alter the rights or obligations of any of remic trust or remic interests therein and that the distribution of allocable shares to investors is consistent with the distribution provisions contained in the governing agreements that provide for the distribution of subsequent recoveries or unscheduled principal amounts received the settlement agreement requires that the distribution of a remic trust’s allocable share to its investors be consistent with the applicable provisions contained in the settlement trust’s governing agreement that provide for the distribution of subsequent recoveries or unscheduled principal amounts received as the case may be the settlement agreement provides that each settlement trust’s distribution of allocable share amounts to investors be characterized as distributions of principal in respect of remic regular_interest classes entitled to receive such distributions distributions to the investors who hold regular_interest classes entitled to receive principal will be made plr-112666-16 either in the order of seniority of such classes or on a pro-rata basis in accordance with applicable senior-subordinate principal distribution priority rules in the event a remic’s distribution waterfall provisions and its current allocable share amount available for distribution would combine to result in a distribution of any amount on or in respect of any trust’s residual_interest class whether on the date of the distribution of an allocable share or on any subsequent distribution date that is not the final distribution date under the governing agreement such amount shall not be paid on or distributed to such residual class instead the affected settlement trustee would retain this amount in the applicable trust’s distribution account and on the next distribution date the settlement trustee would distribute the retained amount to the applicable regular_interest investors entitled to receive a principal distribution of subsequent recoveries or unscheduled payments of principal consistent with the governing agreements the settlement agreement provides for the allocation of a notional amount to each remic’s issued certificates or notes equal to the remic’s distributed allocable share in order to restore the outstanding principal balance of such certificates or notes attributable to the prior write down of previously incurred realized losses on mortgage loans specifically a notional amount equal to a remic’s allocable share will be applied in the reverse order of previously allocated realized losses to increase on a pro_rata basis within each class the class certificate balance component balance component principal balance or note principal balance of each class of certificates or notes other than any class of remic residual interests to which realized losses have been previously allocated an increase to the principal balance of any class of certificates or notes shall not exceed the aggregate amount of realized losses previously allocated to such class under the governing agreements in addition holders of certificates or notes whose class principal balances are restored will not be entitled to any payment in respect of interest on the restored amount for any interest_accrual_period relating to the distribution date on which such increase occurs or on any prior distribution date law and analysis issue and qualified mortgages permitted_investments and payments received on qualified mortgages sec_860d provides that the terms real_estate_mortgage_investment_conduit and remic mean any entity that meets several requirements including that as of the close of the third month beginning after the startup_day and at all times thereafter substantially_all of the assets of the entity consist of qualified mortgages and permitted_investments sec_860g defines qualified_mortgage to include any obligation including any participation or certificate of beneficial_ownership therein which is principally secured_by an interest_in_real_property and which i is transferred to the plr-112666-16 remic on the startup_day in exchange for regular or residual interests in the remic ii is purchased by the remic within the 3-month period beginning on the startup_day if except as provided in regulations such purchase is pursuant to a fixed-price contract in effect on the startup_day or iii represents an increase in the principal_amount under the original terms of an obligation described in clause i or ii if such increase- i is attributable to an advance made to the obligor pursuant to the original terms of a reverse_mortgage_loan or other obligation ii occurs after the startup_day and iii is purchased by the remic pursuant to a fixed price contract in effect on the startup_day sec_860g defines permitted_investments to mean any cash_flow_investment qualified_reserve_asset or foreclosure_property sec_860g defines cash_flow_investment to mean any investment of amounts received under qualified mortgages for a temporary period before distribution to holders of interests in the remic sec_1_860d-1 provides that for purposes of the asset test of sec_860d substantially_all of a qualified entity’s assets are qualified mortgages and permitted_investments if the qualified_entity owns no more than a de_minimis amount of other assets sec_1_860d-1 provides that the amount of assets other than qualified mortgages and permitted_investments is de_minimis if the aggregate of the adjusted bases of those assets is less than one percent of the aggregate of the adjusted bases of all of the remic’s assets sec_1_860g-2 states that in determining what is a cash_flow_investment the term payments received on qualified mortgages includes among other_payments payments by a sponsor or prior owner in lieu of the sponsor's or prior owner's repurchase of a defective obligation as defined in sec_1_860g-2 that was transferred to the remic in breach of a customary warranty sec_1_860g-2 defines a defective obligation as a mortgage subject_to certain defects including that the mortgage does not conform to a customary representation or warranty given by the sponsor or prior owner of the mortgage regarding the characteristics of the mortgage or the characteristics of the pool of mortgages of which the mortgage is a part each taxpayer’s right to receive its allocable share under the settlement agreement arises from the mortgage loans the allocable share for each taxpayer is a contract claim that stems directly from the rights held by the trustee on behalf of each taxpayer and its status as a remic therefore a taxpayer’s right to receive an allocable share does not constitute an asset that is newly acquired by a remic after its startup date the execution of the settlement agreement the methodology used to determine a taxpayer’s allocable share and the receipt of the allocable share by a taxpayer arise from each taxpayer’s interest in the mortgage loans and its status as a remic and therefore will not cause any taxpayer to fail to meet the requirements under sec_860d plr-112666-16 the allocable share under settlement agreement is the result of a dispute between the institutional investors and bank regarding whether the mortgage loans conveyed to each taxpayer violated customary representations and warranties under the respective governing agreements for purposes of the remic rules a defective obligation includes mortgages that do not conform to a customary representation or warranty given by the sponsor or prior owner of the mortgage regarding the characteristics of the mortgage or the characteristics of the pool of mortgages of which the mortgage is a part each taxpayer’s right to the allocable share under the settlement agreement is akin to a payment received by such taxpayer from a sponsor or prior owner in lieu of the sponsor or prior owner’s repurchase of such a defective obligation therefore pursuant to sec_1_860g-2 the allocable share will be considered a payment received on a qualified_mortgage pursuant to sec_1 860g- g ii issue regular and residual interests sec_860g defines a regular_interest in a remic to mean any interest in a remic which is issued on the startup_day with fixed terms and which is designated as a regular_interest if a such interest unconditionally entitles the holder to receive a specified principal_amount or other similar amount and b interest payments or other similar amount if any with respect to such interest at or before maturity i are payable based on a fixed rate or to the extent provided in regulations at a variable rate or ii consist of a specified portion of the interest payments on qualified mortgages and such portion does not vary during the period such interest is outstanding sec_860g defines a residual_interest in a remic to mean an interest in a remic which is issued on the startup_day which is not a regular_interest and which is designated as a residual_interest sec_860g defines the term startup_day to mean the day on which the remic issues all of its regular and residual interests sec_1_860g-1 provides that for purposes of sec_860g a remic designates an interest as a regular_interest by providing to the internal_revenue_service the information specified in sec_1_860d-1 in the time and manner specified in sec_1_860d-1 sec_1_860g-1 provides that a residual_interest is an interest in a remic that is issued on the startup_day and that is designated as a residual_interest by providing the information specified in sec_1_860d-1 at the time and in the manner provided in sec_1_860d-1 a residual_interest need not entitle the holder to any distributions from the remic sec_1_860g-1 provides that for purposes of sec_860g a regular_interest in a remic has fixed terms on the startup_day if on the startup_day the remic's organizational documents irrevocably specify i the principal_amount or other plr-112666-16 similar amount of the regular_interest ii the interest rate or rates used to compute any interest payments or other similar amounts on the regular_interest and iii the latest possible maturity_date of the interest a remic regular_interest must be issued on the startup date with fixed terms a remic residual_interest is an interest in the remic issued on the startup date that is not a regular_interest taxpayers represent that the distribution provisions of the settlement agreement do not alter the rights or obligations of any of the taxpayers or the investors’ interests therein and that the distribution of allocable shares to investors is consistent with the distribution provisions contained in the governing agreements that provide for the distribution of subsequent recoveries or unscheduled principal amounts received distributions that are made pursuant to these provisions are treated as and constitute distributions of underlying mortgage loan principal collections the settlement agreement also provides that should a principal payment become payable to a class of remic residual interests such payment will be maintained in the distribution account and the trustee shall distribute the retained amount to the applicable regular_interest investors entitled to receive a principal distribution of subsequent recoveries or unscheduled payments of principal accordingly the distribution of an allocable share to investors will not cause any regular_interest in a taxpayer to fail to qualify as a regular_interest or the sole class of residual_interest in the taxpayer to fail to qualify as a residual_interest issue tax on contributions after startup date and prohibited_transaction except as provided in sec_860g sec_860g imposes on any amount that is contributed to a remic after the startup_day a tax equal to percent of the amount contributed sec_860g provides that the tax on contributions after the startup date shall not apply to any contribution which is made in cash and is a a contribution to facilitate a cleanup call as defined in regulations or a qualified_liquidation b a payment in the nature of a guarantee c a contribution during the month period beginning on the startup_day d a contribution to a qualified_reserve_fund by any holder of a residual_interest in the remic or e any other contribution permitted in regulations sec_860f imposes a tax equal to percent of the net_income_derived_from_prohibited_transactions sec_860f defines prohibited_transaction to mean one of the following a disposition of any qualified_mortgage transferred to the remic other than a disposition pursuant to i the substitution of a qualified_replacement_mortgage for a qualified_mortgage or the repurchase in lieu of substitution of a defective obligation ii a disposition incident to the foreclosure default or imminent default of the mortgage iii the bankruptcy or insolvency of the remic or iv a qualified_liquidation b the receipt of any income attributable to any asset which is neither a qualified_mortgage nor a permitted_investment c the receipt by the remic of any amount representing a fee or other compensation_for services or d gain from plr-112666-16 the disposition of any cash_flow_investment other than pursuant to any qualified_liquidation as discussed above the receipt of the allocable share by a taxpayer arises from the mortgage loans and each taxpayer’s status as a remic the allocable share arises in connection with each taxpayer’s interest in the mortgage loans and is neither a contribution of cash to the remic nor is it listed as a prohibited_transaction in sec_860f as a result the receipt of the allocable share by a taxpayer will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution subject_to tax under sec_860g conclusion we hereby rule as follows in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement none of i the execution of the settlement agreement ii the methodology for determining and the right to receive an allocable share of the settlement payment or iii the receipt of an allocable share of the settlement payment will cause the taxpayer to fail to meet the requirements of sec_860d in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of an allocable share of the settlement payment will be treated as a payment received on qualified mortgages within the meaning of sec_1 860g- g ii in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the distribution of an allocable share amount in accordance with the applicable governing agreement and the settlement agreement will not cause any regular_interest in such taxpayer to fail to qualify as a regular_interest as defined in sec_860g or the sole class of residual_interest in such taxpayer to fail to qualify as a residual_interest as defined in sec_860g in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of an allocable share amount will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution that is subject_to the tax imposed under sec_860g this ruling's application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is plr-112666-16 expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether any taxpayer qualifies as a remic under sec_860a-860g or whether any mortgage loan qualifies as a qualified_mortgage as defined in sec_860g this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ________________________________________ jason kurth assistant to the branch chief branch office of associate chief_counsel financial institutions products
